--------------------------------------------------------------------------------

Exhibit 10.2
EXECUTION VERSION


ADDENDUM TO PURCHASE AGREEMENT


THIS ADDENDUM to a certain Purchase Agreement entered into on the _______ day of
December, 2010 (the “Purchase Agreement”), by and between the Gold Club of Indy,
LLC, an Indiana Limited Liability Company (“Company”), Lori Pfeiffer, personal
representative of The Estate of Albert Pfeiffer, deceased, and sole member of
the Company (“Member”), the Estate of Albert Pfeiffer (“Seller” or “Estate”),
and RCI Dining Services (Indiana), Inc., a Texas Corporation (“Buyer”), and RCI
Holdings, Inc., a Texas Corporation (“RCI”),


WITNESSETH:


WHEREAS, Albert Pfeiffer was the sole member of the Company; and


WHEREAS, Albert Pfeiffer died on August 15, 2009; and


WHEREAS, Lori Pfeiffer was designated the Personal Representative of Albert
Pfeiffer’s probate estate by the Johnson County, Indiana Superior Court; and


WHEREAS, pursuant to the authority of the Johnson County, Indiana Superior Court
of September 21, 2009, Lori Pfeiffer, Personal Representative of  Albert
Pfeiffer’s probate estate became the sole member of the Company; and


WHEREAS, the parties hereto have entered into the Purchase Agreement whereby
Buyer intends to purchase 100% Membership Interests of the Company to which
Agreement reference is hereby made, which Membership Interests constitute
personal property in the probate estate of Albert Pfeiffer, deceased; and


WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to convey
the real property commonly known as 3551 Lafayette Road, Indianapolis, Indiana
46222 (the “Real Property”) to RCI; and


WHEREAS, the parties by this Addendum intend to delineate and expand upon
certain terms involving the sale of the Real Property titled in the name of the
Company, which Real Property is included in the sale of the Company.


IT IS, THEREFORE, AGREED AS FOLLOWS:


1.  Earnest Money Deposit:  Neither the Buyer nor RCI shall be required to
tender earnest money.


2.  Payment of Purchase Price:  Of the total consideration of One Million Six
Hundred Seventy-five Thousand Dollars ($1,675,000.00) described in the Purchase
Agreement, the sum of Eight Hundred Fifty Thousand Dollars ($850,000.00) shall
be applicable to the acquisition of the Real Property owned by Company, commonly
known as 3551 Lafayette Road, Indianapolis, Indiana, the legal description of
which is attached hereto and made a part hereof.
 
Addendum to Purchase Agreement

 
Page 1

--------------------------------------------------------------------------------

 

3.  Closing Date:  The closing (“Closing”) shall take place at the same time and
under the same terms as described in the Purchase Agreement entered into between
the parties.


4.  Closing Documents:  Pursuant to the Purchase Agreement, Company shall
deliver at Closing, among other things, a fully executed Warranty Deed,
conveying to RCI merchantable and marketable fee simple title to the Real
Property, free of any and all liens, encumbrances, easements, restrictions,
covenants, or other title defects, except the lien of non-delinquent real estate
taxes, and other matters, if any disclosed in the title commitment.  Company
shall also deliver any other document required from the Company or Seller to
convey the Real Property to RCI.


5.  Possession:  Possession of the Real Property shall be delivered to RCI on
the Closing date, free and clear of all rights and claims of any other party to
the possession, use, or control of the Real Property, except as may be specified
in the Purchase Agreement.


6.  Taxes and Assessments:   RCI assumes and agrees to pay all assessments for
public improvements becoming a lien after the date of Closing.  Real property
taxes on the Real Property shall be prorated as of the Closing Date, using the
latest tax bill as the basis for estimating the taxes and determining the
proration.  Seller shall be responsible for all real estate taxes assessed up to
and including the date of Closing.  Any taxes not assumed by RCI and which are
not due and payable at the time of Closing shall be allowed to RCI as a credit
on the cash payment required on Closing, and Seller shall not be liable
thereafter for such taxes.  RCI shall be responsible for all real estate taxes
assessed after the date of Closing.


7.  Survey:  The Seller has provided to RCI a survey dated September 29,
2008.  If  RCI so desires, it may obtain a staked survey or an updated survey,
which costs shall be borne equally by RCI and the Company.



8.  Title Insurance:  Company shall deliver to RCI within seven (7) days after
acceptance a commitment for title insurance, and at RCI’s request, legible
copies of all recorded instruments affecting the Real Property and recited as
exceptions in the commitment.  If RCI has an objection to any item disclosed in
such commitment, or the survey, if any, RCI shall promptly make written
objection to the Company after receipt of each such instrument.  If RCI or third
party lender makes such objections or if the objections are disclosed in the
commitment or survey, or by the issuer of the title policy, the Company shall
have thirty (30) days from the date such objections are disclosed to cure the
same, and the Closing date shall be extended, if necessary.  The Company agrees
to utilize its best efforts and reasonable diligence to cure any such
objection.  If any such objection is not satisfied within such time period, RCI
may terminate this contract, or waive the unsatisfied objections and close the
transaction.  The Company shall bear the cost and expense associated with the
procurement of the title insurance commitment for the Real Property.

 
Page 2

--------------------------------------------------------------------------------

 

9.  Proration and Special Assessments:   Insurance, if assigned to RCI, all
income and ordinary operating expenses of the Real Property, included but not
limited to public utility charges, shall be prorated as of the day prior to the
Closing date.  Any special assessment applicable to the Real Property from
municipal improvements previously made to benefit the Real Property shall be
paid by the Company.  RCI assumes and agrees to pay all special assessments from
municipal improvements which are completed after the date of this Purchase
Agreement.


10.  Sale Expenses:  Company and RCI agree that all sale expenses are to be paid
in cash prior to or at Closing.


 
(a)
Company’s Expenses:   In addition to the expense associated with procurement of
title insurance, the Company shall pay all costs of releasing any existing loan
and recording the release, one-half (½) of any Closing fee, one-half (1/2) of
the survey costs, if any, preparation of the Warranty Deed, and other expenses
stipulated to be paid by the Company under other provisions of the this Addendum
or the Purchase Agreement.



 
(b)
RCI’s Expenses:  RCI shall pay all expenses incident to any loan (e.g. loan
commitment fee, preparation of note, mortgage, and other loan documents,
recording fees, mortgagee’s title policy, credit reports, etc.); one-half (1/2)
of the  survey costs, if any; one-half (½) of any Closing fee; copies of
documents pertaining to restrictions, easements, or conditions affecting the
Real Property; and expenses stipulated to be paid by RCI under the provisions of
this Addendum or the Purchase Agreement.



11.  Default/Remedies:  If Company or Seller fail to perform in accordance with
this Agreement, RCI shall be entitled to pursue any other remedy which may be
available at law or in equity, including, but not limited to, specific
performance or injunctive relief.


12.  Duties of Company and Seller at Closing:  At the Closing, the Company shall
deliver to RCI, at Seller’s sole cost and expense, the following:


 
(a)
a duly executed Warranty Deed conveying good and indefeasible title in fee
simple to all of the Real Property, free and clear of any lien, encumbrance,
condition, easement, assessment, reservation, or restriction except as permitted
herein or approved by RCI in writing;



 
(b)
an owner’s policy of title insurance (a title policy) issued by a reputable
title insurance company chosen by the Seller but with approval of RCI in the
full amount of Eight Hundred Fifty Thousand Dollars ($850,000.00), dated as of
Closing, insuring RCI’s fee simple title to the Real Property to be good and
indefeasible subject only to those title exceptions permitted herein, or as may
be approved by RCI in writing, and with the standard printed exceptions
contained in the usual form of the title policy;

 
Addendum to Purchase Agreement

 
Page 3

--------------------------------------------------------------------------------

 



 
(c)
if requested by RCI, to the extent assignable, an assignment of any one or more
of the insurance policies held by Company pertaining to the Real Property;



 
(d)
as provided in the Purchase Agreement, furnish evidence of its capacity and
authority for the Closing of this transaction; and



 
(e)
Company agrees to execute any other document necessary to close this transaction
or requested by RCI.



13.  Duties of RCI at Closing: At the Closing, RCI shall perform the following:


 
(a)
satisfy all of its obligations pursuant to the Purchase Agreement, including
payment, in cash, of the total purchase price of One Million Six Hundred
Seventy-five Thousand Dollars ($1,675,000.00), as described in the Purchase
Agreement;



 
(b)
furnish evidence of its capacity and authority for the Closing of this
transaction;  and



 
(c)
execute any other document necessary to close this transaction.



14.     Miscellaneous:  Time is of the essence of this Addendum to the Purchase
Agreement.  All parties acknowledge that all aspects of the sale of the Real
Property described herein are subject to the approval by the Judge of the
Johnson County Superior Court, in which court pends the probate estate of Albert
Pfeiffer, deceased.  If for any reason the Judge of the Johnson County Superior
Court does not approve this sale, this contract shall be cancelled, and any
provision in this Addendum or in the Purchase Agreement to the contrary
notwithstanding, neither party shall be responsible to the other for any costs,
attorney fees, expenses, or damages.


15.     Conflict With Purchase Agreement:  In the event of a conflict between
the terms and conditions of this Addendum and the Purchase Agreement, then the
terms and conditions of the Purchase Agreement shall govern.




RCI Dining Services (Indiana), Inc.
RCI Holdings, Inc.
 

 
Addendum to Purchase Agreement

 
Page 4

--------------------------------------------------------------------------------

 


/s/ Eric Langan
 
/s/ Eric Langan
 
By: Eric Langan, President
 
By: Eric Langan, President
         
Dated: 12-12-2010
 
Dated: 12-12-2010
 





ESTATE OF ALBERT PFEIFFER


/s/ Lori Pfeiffer
 
By:  Lori Pfeiffer, Personal Representative
 
of the Estate of Albert Pfeiffer
     
Gold Club of Indy, LLC
 





/s/ Lori Pfeiffer
 
By:  Lori Pfeiffer, Sole Member
     
Dated: 2-13-2010
 

 
 Addendum to Purchase Agreement

 
 
Page 5

--------------------------------------------------------------------------------